DEL SOLE, Judge,
dissenting.
I must dissent. At the time this case was filed, there existed another civil action between the Appellants and Appellee. Further, that case, 5114 September Term, 1985, was pending at the time the default was entered in this matter. Also, that case was actively being litigated. Almost three months after the default in this case, the previous lawsuit was discontinued by the Appellants. I would find that the trial court did not abuse its discretion by opening the default judgement, where a companion case was pending at the time of the default involving the same *483parties, and where that case was being actively litigated. For this reason, I dissent.